 

Exhibit 10.1

 

SEPARATION AGREEMENT

 

THIS SEPARATION AGREEMENT (“Agreement”) is made as of this 8 day of July, 2017
(the “Execution Date”) and entered into by and between Richard Allen, a resident
of the State of New York (“Employee”), on the one hand, and Long Island Iced Tea
Corp., a Delaware corporation (the “Company”), on the other hand. The Employee
and the Company may be collectively referred to herein as the “Parties” or
individually as “Party.”

 

RECITALS

 

WHEREAS, the Employee has been employed by the Company and in connection with
such employment has served as Chief Financial Officer of the Company and has
held comparable positions with the Company’s subsidiaries;

 

WHEREAS, pursuant to the terms, conditions and agreements set forth herein and
except as otherwise provided herein, the Parties now mutually desire to provide
for the termination of the Employee’s employment with the Company and each of
its subsidiaries and affiliates;

 

WHEREAS, by and through this Agreement, the Parties desire to address fully,
finally and forever all matters between them arising up to and through the
Execution Date, including, but not limited to, any matters arising out of the
Employee’s employment with the Company and any subsidiary thereof and/or the
termination of the foregoing;

 

NOW THEREFORE, in consideration of the agreements contained herein as well as
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, each of the Parties agrees as follows:

 

1. Termination of Employment. The Employee’s employment as Chief Financial
Officer of the Company shall be terminated effective as of August 15, 2017 (the
“End Date”). In addition, effective as of the End Date, to the extent not
previously terminated, the Employee hereby resigns from any and all offices and
directorships he may hold with the Company and each of its subsidiaries and
affiliates, and agrees to take any other actions reasonably required to
effectuate the foregoing.

 

2. Termination of Prior Agreements. Except as otherwise provided herein, the
Employment Agreement by and between the Company and the Employee, dated as of
June 1, 2016 (the “Employment Agreement”), is hereby terminated in its entirety
effective as of the End Date, along with all rights, obligations and
responsibilities of the parties thereunder. Within five (5) business days after
the Company obtains shareholder approval of its 2017 Long-Term Incentive Equity
Plan, the Company shall issue 8,333 shares of the Company’s common stock, par
value $0.0001 per share, to Employee in accordance with Section 3.6(a) of the
Employment Agreement. Prior to the End Date, (a) the Company hereby covenants
and agrees that it shall not terminate the Employment Agreement for “Cause” (as
defined in the Employment Agreement) pursuant to clause (a) of the definition
thereof; and (b) the Employee hereby covenants and agrees that it shall not
terminate the Employment Agreement for “Good Reason” (as defined in the
Employment Agreement). Each other agreement between the Employee and any of the
Company and its subsidiaries and affiliates, other than this Agreement and the
Option Agreements and Indemnification Agreement (each as defined below), are
hereby terminated in all respects effective as of the End Date, provided that
each of the Option Agreements (as defined below) shall have been executed and be
effective on the End Date.

 



1

 

 

3. New Agreements. On the End Date, the Employee and the Company will execute
option agreements in the forms attached hereto as Exhibit A-1, Exhibit A-2 and
Exhibit A-3 (collectively, the “Option Agreements”).

 

4. Payments and Continuation of Benefits. The Parties agree that the Employee
shall be entitled to receive the following, subject to the following terms and
conditions:

 

(a) Accrued Obligations. In accordance with its normal payroll practices, the
Company shall (i) pay to the Employee all unpaid salary and vacation accrued but
not paid through the End Date, and (ii) reimburse to the Employee all reasonable
outstanding reimbursable expenses incurred by the Employee and submitted to the
Company prior to the End Date in accordance with the Company’s applicable
policies and practices, to the extent not reimbursed prior to the End Date.

 

(b) Severance. In consideration of and subject to and conditioned upon (A) the
Employee’s execution and non-revocation of the First Release (as defined below),
with respect to clause (i) below, and the Second Release (as defined below),
with respect to clause (ii) below, and (B) the Employee’s continued compliance
with Sections 5 and 6, the Company shall pay or provide the following to the
Employee (collectively, the “Severance”):

 

(i) a single payment of $30,834, such amount to be paid to the Employee in one
lump sum cash payment no later than the fifth (5th) business day following the
expiration of the revocation period provided in the First Release;

 

(ii) a single payment of $30,834, such amount to be paid to the Employee in one
lump sum cash payment no later than the fifth (5th) business day following the
expiration of the revocation period provided in the Second Release; and

 

(iii) the Company shall provide continued enrollment of the Employee and, if
enrolled as of the date hereof, his family (the “Enrolled Persons”) from the End
Date through the earliest to occur of (A) December 31, 2017, or (B) such time as
Enrolled Persons become eligible for coverage under another “group health plan”
(within the meaning of Internal Revenue Code Section 4980B), at the same level
of benefits (including deductibles and co-pays) and at Company’s sole cost and
expense, in the group health plans in which the Employee was enrolled
immediately prior to the Execution Date, as may be adjusted in a manner
applicable to plan participants generally.

 



2

 

 

To the extent that any Severance payments or benefits would become due or
payable after the End Date but prior to the expiration of the revocation period
applicable under the Second Release, such payments shall be delayed until (and
subject to and conditioned upon) the expiration of such revocation period, and
shall be paid as soon as practicable thereafter (assuming that the Second
Release has not been revoked).

 

(c) Exclusivity of Benefits. Except as expressly provided in this Section 4 and
in the Option Agreements and the Indemnification Agreement, after the End Date,
the Employee shall not be entitled to any additional payments or benefits in
connection with his employment with the Company or any of its subsidiaries or
affiliates, or the termination thereof or under or in connection with any
contract, agreement or understanding between the Employee and any of the
foregoing. Except as expressly provided herein, all employee benefits and
perquisites provided or funded in whole or in part by the Company or any of its
subsidiaries or affiliates shall cease as of the End Date.

 

(d) Payment Upon Death of The Employee. If the Employee dies during any period
during which payments pursuant to this Section 4 are to be made, payments for
the remainder of such period following his death shall be made to his spouse or,
if provided for by will or otherwise by law, to his heirs.

 

5. Confidential Information and Trade Secrets. As consideration for and to
induce the Company to enter into this Agreement and to pay the Severance, the
Employee hereby covenants and agrees to the provisions set forth below:

 

(a) Except as the Board of Directors of the Company may expressly authorize or
direct in writing, the Employee agrees that he will not at any time for any
reason, either directly or indirectly, (i) copy, reproduce, divulge, disclose or
communicate to any person or entity, in any manner whatsoever, any Confidential
Information (as defined below), (ii) remove from the custody and control of the
Company any physical or electronic manifestation of the Confidential Information
or (iii) utilize, or permit others to utilize, any Confidential Information for
any reason. All Confidential Information, including all physical or electronic
manifestations thereof, shall be the exclusive property of the Company, whether
or not prepared, compiled or obtained by the Employee or by the Company prior to
the Employee’s employment.

 

(b) “Confidential Information” shall mean all information and trade secrets
relating to or used in the business and operations of the Company and its
subsidiaries and affiliates (including, but not limited to, marketing methods
and procedures, customer lists, sources of supplies and materials, business
systems and procedures, information regarding its financial matters, or any
other information concerning the personnel, operations, trade secrets, know how,
or business or planned business of the Company and its subsidiaries and
affiliates), whether prepared, compiled, developed or obtained by the Employee
or by the Company and its subsidiaries and affiliates prior to or during the
Employee’s employment with the Company or any of its subsidiaries or affiliates,
that is treated by the Company as confidential or proprietary or is reasonably
considered by the Company to be confidential or proprietary. Notwithstanding the
foregoing, “Confidential Information” shall not include information
independently developed by the Employee prior to his initial engagement as a
consultant to the Company.

 

(c) The provisions of Section 5(a) shall not apply to: (i) Confidential
Information that is public knowledge other than as a result of a breach of the
Employee’s obligation of confidence; or (ii) Confidential Information disclosed
under a requirement of law or as directed by applicable legal authority having
jurisdiction over the Employee, provided that the Employee shall deliver written
notice to the Company of such required disclosure and afford the Company the
opportunity to legally curtail such disclosure within the time period required
for disclosure. All protections in this Section 5 for the benefit of the Company
shall be deemed to include its subsidiaries and affiliates.

 



3

 

 

6. Non-Solicitation, Non-Disparagement and Non-Competition.

 

(a) As consideration for and to induce the Company to enter into this Agreement
and to pay the Severance, the Employee hereby covenants and agrees that for a
period commencing on the Execution Date and ending on the date that is two (2)
months after the End Date (“Restriction Period”), he will not:

 

(i) solicit to employ or knowingly permit any company or any business directly
or indirectly controlled by him to solicit to employ any person who was employed
by the Company or any of its subsidiaries or affiliates at or within the prior
nine (9) months, or in any manner seek to induce any such person to leave his or
her employment, it being understood that a general advertisement seeking
employees shall not be deemed to be such solicitation;

 

(ii) hold himself out as an employee, agent or representative of the Company or
any of its subsidiaries or affiliates;

 

(iii) engage or participate in, directly or indirectly (whether as an officer,
director, employee, partner, consultant, holder of an equity or debt investment,
lender or in any other manner or capacity), any business or other activity
pertaining to products that were being sold by the Company, or were in research
or under development by the Company, at any time during the Employee’s
employment with the Company, if such business or activity is located within
seventy-five (75) miles of any market in which Company currently operates or has
current, actively pursued plans to conduct operations as of the End Date; or

 

(iv) except with the prior written consent of the Company, engage with any
customers doing business with the Company during Employee’s employment with the
Company that are current customers of the Company on the Execution Date.

 

(b) The Employee and the Company hereby covenant and agree that at no time,
whether during or after the Restriction Period, will either party shall make any
statement, publicly or privately, to any individual or entity, including,
without limitation, clients, customers, employees, financial or credit
institutions or news agencies, in any case, which could reasonably be expected
to disparage, defame, libel or slander the other party or any of its
subsidiaries or affiliates or any of their respective employees, officers or
directors, as applicable.

 



4

 

 

7. Remedies Upon Breach. The Employee acknowledges that the Company may suffer
substantial damage which will be difficult to compute and that the remedies at
law will be inadequate if the Employee should violate any of the covenants or
other obligations contained in Sections 5 or 6 hereof, and that the restrictions
in Sections 5 and 6 of this Agreement are reasonable and necessary for the
protection of the legitimate business interests of the Company and its
subsidiaries and affiliates. Accordingly, the Parties agree that the Company
shall be entitled to the remedies of injunction and/or specific performance (in
addition to any other remedies, at law or in equity, as may be available), and
the Company shall not be required to post a bond in connection therewith.

 

8. Indemnification. Nothing herein shall impair or affect any indemnification
rights provided in the Company’s certificate of incorporation or bylaws, nor
shall the Company take any actions to limit or modify the indemnification rights
provided to the Employee thereunder without the prior written consent of the
Employee. Further, the Parties acknowledge and agree that the Company’s duties
and obligations under the indemnification agreement between the parties, dated
as of June 1, 2016 (the “Indemnification Agreement”), shall continue in full
force and effect following the End Date pursuant to the terms and conditions
contained therein.

 

9. Releases.

 

(a) The Employee agrees that, as a condition to the Employee’s right to receive
the Severance:

 

(i) within the timeframe specified in the release of claims attached hereto as
Exhibit B-1 (the “First Release”), the Employee shall execute, deliver to the
Company and thereafter shall not revoke the First Release; and

 

(ii) within the timeframe specified in the release of claims attached hereto as
Exhibit B-2 (the “Second Release,” and together with the First Release, the
“Releases”), the Employee shall execute, deliver to the Company and thereafter
shall not revoke the Second Release.

 

10. No Admission. This Agreement shall not in any way be construed as an
admission by the Company or any of its subsidiaries or affiliates of any
liability whatsoever or as an admission by any of the foregoing of any acts of
wrongdoing or discrimination against the Employee or any other persons. In fact,
each of the foregoing entities specifically disclaims, on behalf of itself, its
subsidiaries and affiliates, any liability to and wrongdoing or discrimination
against the Employee or any other persons.

 

11. Confidentiality. Except as otherwise required by law, the Employee and the
Company agree not to disclose the terms of this Agreement or the substance of
the discussions preceding this Agreement to any other person; provided, however,
that this Section 11 shall not apply to:

 

(a) The Employee’s communications to his attorneys, accountants and/or financial
advisors,

 



5

 

 

(b) the Company’s communications to any third party with a legitimate business
need to know, as determined in the Company’s reasonable and good faith
discretion (such as its attorneys, accountants, auditors and/or financial
advisors), and

 

(c) disclosure by the Company, to the extent required by applicable U.S. federal
securities laws,

 

as long as the recipients of the disclosure, prior to disclosure (except in
situations to which Section 11(c) applies), first agree not to disclose such
information to anyone else. In addition, if the Employee is required by law to
disclose any of the terms of this Agreement or the substance of the discussions
preceding this Agreement to any other person, the Employee will provide written
notice to the Company in advance of such disclosure, and will cooperate with the
Company to prevent or limit such disclosure.

 

12. Cooperation. The Employee agrees to reasonably cooperate with the Company
with respect to all matters arising during or related to his employment about
which he has personal knowledge because of his employment with the Company,
including but not limited to all matters (formal or informal) in connection with
any government investigation, internal investigations, litigation (potential or
ongoing), administrative, regulatory, or other proceeding which currently
exists, or which may have arisen prior to or arises following the signing of the
Agreement. Such cooperation will include, but not be limited to, the Employee’s
willingness to be interviewed by representatives of the Company, and to
participate in such proceedings by deposition or testimony. The Employee
understands that the Company will reimburse him for his reasonable out-of-pocket
expenses (including attorney’s fees and legal costs) incurred in connection with
such cooperation.

 

13. Binding Effect. This Agreement shall be binding upon the Employee, his
heirs, representatives, executors, administrators, successors, and assigns, and
upon the Company and its successors, parents, affiliated companies, and assigns.
If either Party violates any provision of this Agreement, the other Party may
present this Agreement to any court of competent jurisdiction for the purpose of
obtaining legal and equitable relief.

 

14. Governing Law. This Agreement is deemed by the Parties to be made and
entered into in the State of New York. It shall be interpreted, enforced, and
governed under the laws of New York, without regard to any provision of the
doctrine of conflicts of laws of such state. Any action or proceeding arising
under or with respect to this Agreement shall be brought in a federal or state
court having jurisdiction located in the County of New York, State of New York.

 

15. Severability. If any term, provision, covenant or condition of this
Agreement is held by a court of competent jurisdiction to exceed the limitations
permitted by applicable law, as determined by such court in such action, then
the provisions will be deemed reformed to apply to the maximum limitations
permitted by applicable law and the Parties hereby expressly acknowledge their
desire that in such event such action be taken. Notwithstanding the foregoing,
the Parties further agree that if any term, provision, covenant or condition of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the provisions shall remain in full force and
effect and in no way shall be affected, impaired or invalidated.

 



6

 

 

16. Section 409A of the Code. If at any time the Company determines that any
payment under this Agreement may be or become subject to the imposition of taxes
under Internal Revenue Code Section 409A, the Company shall have the right, in
its sole discretion and upon providing written notice to the Employee, to adopt
such amendments to this Agreement or take such other actions (including
amendments and actions with retroactive effect) as the Company determines are
necessary or appropriate to (a) exempt the payments provided hereunder according
to Internal Revenue Code Section 409A and/or preserve the intended tax treatment
of such payments, or (b) comply with the requirements of Internal Revenue Code
Section 409A. Any such amendments by the Company shall have no cumulative
adverse financial impact upon the Employee. In no event whatsoever shall the
Company or any of the other Releasees (as defined in the Release) be liable for
any additional tax, interest or penalties that may be imposed on the Employee by
Internal Revenue Code Section 409A or any damages for failing to comply with
Code Section 409A.

 

17. Withholding. The Company shall withhold from any amounts payable under this
Agreement such federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

 

18. Reliance. The Employee hereby acknowledges that he has not relied on any
information provided or statements made by the Company, or any of its agents,
representatives, or attorneys that are not contained in this Agreement. In
return for executing this Agreement, the Employee is receiving only the
consideration described in this Agreement.

 

19. Entire Agreement. This Agreement, the Option Agreements and the
Indemnification Agreement contain the entire agreement between the Parties, and,
except as otherwise provided herein, this Agreement and the Option Agreements
and the Indemnification Agreement supersede any other oral or written agreements
or understandings between the Parties, including without limitation the
Employment Agreement.

 

20. Amendments. All modifications and amendments to this Agreement must be made
in writing and signed by the Parties.

 

21. Waiver. No delay or omission by the Parties in exercising any right under
this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by a Party on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

 

22. Captions. The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.

 

23. Proper Authorization; Due Execution. The Company represents and warrants to
the Employee that this Agreement has been approved by its Board of Directors and
that the officer signing on its behalf below has been fully authorized to do so.

 



7

 

 

24. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together constitute
one and the same instrument. The execution of this Agreement may be by actual or
facsimile signature.

 

25. Further Assurances. From time to time, each of the Parties shall execute,
acknowledge, and deliver any instruments or documents reasonably necessary to
carry out the purposes of this Agreement.

 

26. No Third-Party Beneficiaries. Nothing in this Agreement, express or implied,
shall confer on any person, other than the Parties to this Agreement, any right
or remedy of any nature whatsoever.

 

27. Return of Property and Materials. The Employee will, at the Company’s
request, promptly deliver to the Company all Company property and all memoranda,
notes, records, reports, customer lists, manuals, drawings and other documents
(and all copies thereof) relating to the business of the Company and its
subsidiaries and affiliates and all property associated therewith, which the
Employee may now possess or have under his control.

 

28. No Future Employment. The Employee agrees not to seek future employment with
the Company.

 

29. Review and Approval. The Parties hereto acknowledge that they have each had
adequate and legally sufficient time to review and seek legal guidance
concerning this Agreement. The Employee specifically has been advised to consult
with an attorney concerning this Agreement. The Employee understands the rights
that are waived by this Agreement, including rights under the Age Discrimination
in Employment Act. Specifically, the Employee acknowledges that he has had at
least 21 days to consider this Agreement. If the Employee chooses to execute
this Agreement prior to the end of 21 days, it is solely his choice.

 

30. Cancellation upon Written Notice. The Employee may revoke his signature on
this Agreement and the Release within seven days following his signing of either
Release by sending notice to the Company, either by certified mail, return
receipt requested, or overnight delivery so that the notice arrives before the
expiration of the seven day revocation period. The Employee understands and
agrees that if he either Release within either seven day revocation period, the
Company is not obligated to fulfill the obligations contained in this Agreement.

 

31. Voluntary Execution and Waiver. The Employee further represents and warrants
that he freely negotiated the terms of this Agreement and that he enters into it
and executes it and the Release voluntarily. The Employee understands that this
is a voluntary waiver of any claims under the laws and orders stated in the
Release that relate in any way to his employment with, complaints about,
compensation due, or separation from the Company or any of its subsidiaries or
affiliates.

 

32. Whistleblower Provision. No clause in the Agreement, including all
provisions relating to confidentiality, shall be interpreted as restricting or
prohibiting, in any way, the Employee’s right to voluntarily communicate with
the Securities and Exchange Commission or receiving monetary recovery or a
whistleblower award from the Securities and Exchange Commission for related
disclosures.

 

This Separation Agreement becomes effective as of the date all Parties have
executed below and the revocation period described in the First Release has
expired without the Employee’s revocation; provided, that Sections 1, 2, 3, 4(a)
and 4(b)(ii) shall not apply unless Employee remains employed by the Company
through the End Date.

 

[Signatures are on Following Page]

 



8

 



 

[Signature Page to Separation Agreement]

 

EMPLOYEE:

 

/s/ Richard B. Allen   Date: July 8, 2017 RICHARD ALLEN    

 

COMPANY:

 

LONG ISLAND ICED TEA CORP.             By: /s/ Julian Davidson   Date: July 8,
2017   Name: Julian Davidson       Title: Executive Chairman    

 



   

 



 

EXHIBIT B-1

 

GENERAL RELEASE1

 

For valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned does hereby release and forever discharge the
“Releasees” hereunder, consisting of Long Island Iced Tea Corp., a Delaware
corporation (the “Company”), and each of its affiliates and subsidiaries, and
each of their present and former partners, associates, affiliates, subsidiaries,
successors, heirs, assigns, agents, directors, officers, employees,
shareholders, representatives, lawyers, lenders, insurers, and all persons
acting by, through, under or in concert with them, or any of them, of and from
any and all manner of action or actions, cause or causes of action, in law or in
equity, suits, debts, liens, contracts, agreements, promises, liability, claims,
demands, damages, losses, costs, attorneys’ fees or expenses, of any nature
whatsoever, known or unknown, fixed or contingent (hereinafter called “Claims”),
which the undersigned now has or may hereafter have against the Releasees, or
any of them, by reason of any matter, cause, or thing whatsoever from the
beginning of time to the date hereof.

 

The Claims released herein include, without limiting the generality of the
foregoing, any Claims in any way arising out of, based upon, or related to the
undersigned’s employment by the Releasees, or any of them, or the termination
thereof, including, without limitation, any claim for wages, salary,
commissions, bonuses, incentive payments, profit-sharing payments, expense
reimbursements, leave, vacation, separation pay or other benefits; any claim for
benefits under any stock option, restricted stock or other equity-based
incentive plan of the Releasees, or any of them (or any related agreement to
which any Releasee is a party); any alleged breach of any express or implied
contract of employment; any alleged torts or other alleged legal restrictions on
any Releasee’s right to terminate the employment of the undersigned; any alleged
violation of any federal, state or local statute or ordinance including, without
limitation, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Civil Rights Act of 1866, the Consolidated Omnibus Budget
Reconciliation Act of 1985, the Age Discrimination in Employment Act (including
the Older Workers’ Benefit Protection Act), the Equal Pay Act, the Family and
Medical Leave Act, the Americans with Disabilities Act, the Fair Labor Standards
Act, the Employee Retirement Income Security Act, and the National Labor
Relations Act, each as amended; and any and all claims under the laws of any
state, county, municipality, or other governmental subdivision of the United
States or any state, including but not limited to the State of New York.

 

Notwithstanding the foregoing, this Release shall not operate to release any
Claims which the undersigned may have to payments or benefits under Section 4 of
that certain Separation Agreement, dated as of July [8], 2017, between the
Company and the undersigned (the “Separation Agreement”), to which this Release
is attached, or under the Option Agreements or the Indemnification Agreement
referenced therein, or under Section 3 of the Employment Agreement referenced
therein that have accrued on or prior to the date hereof.

 

IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, THE
UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:

 

 



1 This First Release will be signed within the timeframe set forth below.

 



   

 

 

(1) HE IS ADVISED TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THE SEPARATION
AGREEMENT AND THIS RELEASE;

 

(2) HE HAS 21 DAYS FROM HIS RECEIPT OF THE SEPARATION AGREEMENT AND THIS RELEASE
TO CONSIDER BOTH BEFORE SIGNING THEM; AND

 

(3) HE HAS 7 DAYS AFTER SIGNING THE SEPARATION AGREEMENT AND THIS RELEASE TO
REVOKE HIS SIGNATURE, AND THE SEPARATION AGREEMENT AND THIS RELEASE WILL BECOME
EFFECTIVE UPON THE EXPIRATION OF THAT REVOCATION PERIOD PROVIDED HE DOES NOT
EXERCISE HIS RIGHT TO REVOKE.

 

The undersigned represents and warrants that there has been no assignment or
other transfer of any interest in any Claim which he may have against Releasees,
or any of them, and the undersigned agrees to indemnify and hold the Releasees,
and each of them, harmless from any Claims against the Releasees, or any of
them, as the result of any such assignment or transfer or any rights or Claims
under any such assignment or transfer. It is the intention of the parties that
this indemnity does not require payment as a condition precedent to recovery by
the Releasees against the undersigned under this indemnity.

 

The undersigned agrees that if he hereafter commences any suit arising out of,
based upon, or relating to any of the Claims released hereunder or in any manner
asserts against Releasees, or any of them, any of the Claims released hereunder,
then the undersigned shall pay to Releasees, and each of them, in addition to
any other damages caused to Releasees thereby, all attorneys’ fees incurred by
Releasees in defending or otherwise responding to said suit or Claim, to the
fullest extent permitted by law.

 

The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of the Separation Agreement or this Release shall
constitute or be construed as an admission of any liability or wrongdoing
whatsoever by the Releasees, or any of them, who have consistently taken the
position that they have no liability whatsoever to the undersigned.

 

The undersigned acknowledges that different or additional facts may be
discovered in addition to what is now known or believed to be true by him with
respect to the matters released in this Release, and the undersigned agrees that
the Separation Agreement and this Release shall be and remain in effect in all
respects as a complete and final release of the matters released,
notwithstanding any different or additional facts.

 



   

 



 

IN WITNESS WHEREOF, the undersigned has executed this Release this 8th day of
July, 2017.

 

  /s/ Richard B. Allen   RICHARD ALLEN

 



   

 



 

EXHIBIT B-2

 

GENERAL RELEASE2

 

For valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned does hereby release and forever discharge the
“Releasees” hereunder, consisting of Long Island Iced Tea Corp., a Delaware
corporation (the “Company”), and each of its affiliates and subsidiaries, and
each of their present and former partners, associates, affiliates, subsidiaries,
successors, heirs, assigns, agents, directors, officers, employees,
shareholders, representatives, lawyers, lenders, insurers, and all persons
acting by, through, under or in concert with them, or any of them, of and from
any and all manner of action or actions, cause or causes of action, in law or in
equity, suits, debts, liens, contracts, agreements, promises, liability, claims,
demands, damages, losses, costs, attorneys’ fees or expenses, of any nature
whatsoever, known or unknown, fixed or contingent (hereinafter called “Claims”),
which the undersigned now has or may hereafter have against the Releasees, or
any of them, by reason of any matter, cause, or thing whatsoever from the
beginning of time to the date hereof.

 

The Claims released herein include, without limiting the generality of the
foregoing, any Claims in any way arising out of, based upon, or related to the
undersigned’s employment by the Releasees, or any of them, or the termination
thereof, including, without limitation, any claim for wages, salary,
commissions, bonuses, incentive payments, profit-sharing payments, expense
reimbursements, leave, vacation, separation pay or other benefits; any claim for
benefits under any stock option, restricted stock or other equity-based
incentive plan of the Releasees, or any of them (or any related agreement to
which any Releasee is a party); any alleged breach of any express or implied
contract of employment; any alleged torts or other alleged legal restrictions on
any Releasee’s right to terminate the employment of the undersigned; any alleged
violation of any federal, state or local statute or ordinance including, without
limitation, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Civil Rights Act of 1866, the Consolidated Omnibus Budget
Reconciliation Act of 1985, the Age Discrimination in Employment Act (including
the Older Workers’ Benefit Protection Act), the Equal Pay Act, the Family and
Medical Leave Act, the Americans with Disabilities Act, the Fair Labor Standards
Act, the Employee Retirement Income Security Act, and the National Labor
Relations Act, each as amended; and any and all claims under the laws of any
state, county, municipality, or other governmental subdivision of the United
States or any state, including but not limited to the State of New York.

 

Notwithstanding the foregoing, this Release shall not operate to release any
Claims which the undersigned may have to payments or benefits under Section 4 of
that certain Separation Agreement, dated as of July [●], 2017, between the
Company and the undersigned (the “Separation Agreement”), to which this Release
is attached, or under the Option Agreements or the Indemnification Agreement
referenced therein.

 

IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, THE
UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:

 



 

 2 This Second Release will be signed within the timeframe set forth below but
not before the End Date.

 



   

 

 



(1) HE IS ADVISED TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THE SEPARATION
AGREEMENT AND THIS RELEASE;

 

(2) HE HAS 21 DAYS FROM HIS RECEIPT OF THE SEPARATION AGREEMENT AND THIS RELEASE
TO CONSIDER BOTH BEFORE SIGNING THEM; AND

 

(3) HE HAS 7 DAYS AFTER SIGNING THE SEPARATION AGREEMENT AND THIS RELEASE TO
REVOKE HIS SIGNATURE, AND THE SEPARATION AGREEMENT AND THIS RELEASE WILL BECOME
EFFECTIVE UPON THE EXPIRATION OF THAT REVOCATION PERIOD PROVIDED HE DOES NOT
EXERCISE HIS RIGHT TO REVOKE.

 

The undersigned represents and warrants that there has been no assignment or
other transfer of any interest in any Claim which he may have against Releasees,
or any of them, and the undersigned agrees to indemnify and hold the Releasees,
and each of them, harmless from any Claims against the Releasees, or any of
them, as the result of any such assignment or transfer or any rights or Claims
under any such assignment or transfer. It is the intention of the parties that
this indemnity does not require payment as a condition precedent to recovery by
the Releasees against the undersigned under this indemnity.

 

The undersigned agrees that if he hereafter commences any suit arising out of,
based upon, or relating to any of the Claims released hereunder or in any manner
asserts against Releasees, or any of them, any of the Claims released hereunder,
then the undersigned shall pay to Releasees, and each of them, in addition to
any other damages caused to Releasees thereby, all attorneys’ fees incurred by
Releasees in defending or otherwise responding to said suit or Claim, to the
fullest extent permitted by law.

 

The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of the Separation Agreement or this Release shall
constitute or be construed as an admission of any liability or wrongdoing
whatsoever by the Releasees, or any of them, who have consistently taken the
position that they have no liability whatsoever to the undersigned.

 

The undersigned acknowledges that different or additional facts may be
discovered in addition to what is now known or believed to be true by him with
respect to the matters released in this Release, and the undersigned agrees that
the Separation Agreement and this Release shall be and remain in effect in all
respects as a complete and final release of the matters released,
notwithstanding any different or additional facts.

 



   

 



 

IN WITNESS WHEREOF, the undersigned has executed this Release this ___ day of
__________, 2017.

 



      RICHARD ALLEN

 



   

 

 

